DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeyama et al. (JP2019137307A; as cited by Applicant).
	With respect to claim 1, Sato et al. disclose a side cushion (Figs 2-3 and 12) configured to protrude forward from a seatback of a passenger seat and cover a side of a passenger when deployed (Figs 2-3 and 12); a front cushion (Figs 2-3 and 12) configured to protrude from the side cushion and cover a front of the passenger (Figs 2-3); and an upper tether (combination of 72 and 81; Fig 12) connected to an upper portion of the seatback ([0058] of attached translation), the side cushion and the front cushion (Fig 12), and configured to restrain the deployment of the side cushion and the front cushion ([0084-0087] of attached translation).
	With respect to claim 8, wherein the upper tether is configured to extend over a shoulder ([0058] of attached translation) of the passenger when deployed while avoiding extending toward a neck of the passenger (Fig 12).
With respect to claim 9, wherein the upper tether has a triangular shape when deployed and unfolded, and is fixedly connected to the upper portion of the seatback (Fig 12).
With respect to claim 13, further comprising a lower tether (74) connecting a lower portion of the seatback and the front cushion and configured to restrain the deployment of the front cushion to prevent the front cushion from being lifted.
	With respect to claim 14, wherein the lower tether is configured to have a triangular shape when deployed and unfolded (Fig 10).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama et al. in view of Rickenbach et al. (USPub 2018/0326938).
	With respect to claims 2 and 3, Umeyama et al. disclose the claimed invention as discussed above but do not disclose wherein the side cushion is configured to cover a side of the passenger's head, shoulder, chest, abdomen and pelvis when deployed or wherein the front cushion is configured to cover 
	With respect to claims 4-6, Umeyama et al. disclose the claimed invention as discussed above but do not disclose wherein a first separator divides an inner space of the side cushion and has a plurality of first vent holes configured to control a flow of an airbag gas, further comprising: a connection passage formed at a front portion of the side cushion and extending to the front cushion; and a second separator positioned at a rear portion of the connection passage and comprising a second vent hole configured to control the flow of the airbag gas supplied to the front cushion, wherein a cross-sectional area of the first vent hole is larger than that of the second vent hole. Rickenbach et al. disclose a side airbag having a first separator (lower interior panel 158 shown in Fig 3) that divides an inner space of the side cushion and has a plurality of first vent holes (153) configured to control a flow of an airbag gas, further comprising: a connection passage (top right portion of airbag in Fig 3 between panels 158A and 158B) formed at a front portion of the side cushion and extending to the front cushion (Fig 3); and a second separator (158B) positioned at a rear portion of the connection passage and comprising a second vent hole configured to control the flow of the airbag gas supplied to the front cushion (Fig 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Umeyama et al. in view of the teachings of Rickenbach et al. to have interior panels with vent holes to control the shape, rate of inflation, and pressure inside the airbag to optimize protection. It also would have been obvious to try forming the first vent hole with a larger cross-sectional area than the second vent hole in order to further control pressure and rate of inflation of the front portion compared to the side cushion as desired, and such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	With respect to claims 7 and 15, Umeyama et al. disclose the claimed invention as discussed above but do not disclose wherein the side cushion comprises: a first side cushion configured to deploy 
	With respect to claim 10, as modified, the upper tether includes: a first upper tether configured to connect the upper portion of the seatback, an inner surface of the first side cushion and an upper surface of the first front cushion (Fig 12 of Umeyama et al.); and a second upper tether configured to connect the upper portion of the seatback, an inner surface of the second side cushion and an upper surface of the second front cushion (when modified by a second airbag as taught by Fig 10 of Rickenbach et al.).
	With respect to claim 12, wherein the first and second upper tethers are configured to deploy in a II-shape, an X-shape, or a V-shape (as modified, the tethers would deploy in a V-shape as shown in Fig 4 of Umeyama et al.).
With respect to claim 15, wherein: the side cushion comprises: a first side cushion configured to deploy from a first side of the seatback toward a first space between a vehicle door and the first side of the passenger, and a second side cushion configured to deploy from a second side of the seatback toward a second space between a center console and the second side of the passenger, the front cushion comprises: a first front cushion configured to extend from the first side cushion when deployed; and a second front cushion configured to deploy from the second side cushion when deployed, and the lower tether comprises: a first lower tether configured to connect the lower portion of the seatback and a bottom portion of the first front cushion (Fig 10); and a second lower tether configured to connect the lower portion of the seatback and a bottom portion of the second front cushion (as modified by having a second airbag as taught by Fig 10 of Rickenbach et al.).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/3/2022